Exhibit 7
CCSO Howard 0000126
CCSO Howard 0000127
                         TABI   K IIjIF   Ij"ONTKNTS

IW TROD OCT   ION

CHA V I ER I — CCDOC Iw I Am VROCESS

CHAVX ER2     —   VRISOW RAPE ELIMIXATIOX

CHAPTER 3 — INMATE RICHTS

CHAPTER 4 — INMATE RESPONSIBILITIES

CHAPTER 5 — INMATE DISCIPI.INE

CHAPTER 6 — HEALTH SERVICES

CHAPTER '7 — ISA'IATE REQUEST AND GRIEVANCE PROCEDURES

CHAPTER 8 — INMATE Co'A~IMUXICATIOW OUTSIDE OE CCDOC

CHAPTER 9 — IMITATE PROPERTY

CHAPTER 10 — BONDING PROCEDURES

CHAPTER 11 — ALTERNATIVE PROGRAMS




                                                  CCSO Howard 0000128
                               INTRODUCTION

Tins Inmate Information Handbook (Handbook) helps you understand the rules and
regulations of the Cook County Department of Corrections (CCDOC). While in custody,
you must follow all CCDOC rules, act in an orderly manner, respect others, and follovv
the dlrectlons given by C CDOC members. Thrs wrII Inake your'une at the CCDOC safer
and easier. Failure to follow the rules, regulations, and procedures will result in
disciplinary action against you and possibly lengthen your incarceration.

Most problems or concerns you have can be addressed by requesting help from
correctional officers and supervisors. In addition, there are Correctional Rehabihtation
Workers (CRWs) and Cermak Health Services of Cook County (Cermak) medical staff
available to talk to you or assist you.

Look at the Table of Contents to learn what subjects are described in the Handbook. It is
your responsibility to learn its contents. An audio overview of the handbook, in both
English and Spanish, is regularly broadcasted on your living unit. This written handbook
is available in Fnglish and Spanish. Inmates with disabihties, limited ability to
understand L'nglish, or who cannot read wiII be provided assistance. Ask an offrcer,
supervisor, CRW or any other member of the CCDOC if you need help understanding
this handbook and the rules of the CCDOC. Also, if you know of someone who has
trouble understanding this handbook, notify a staff member.

Inmates under 18 years old: If you are under the age of 18 years, or if you know of
someone in the custody of the CCDOC who is under the age of 18 years, promptly notify
CCDOC staff.




                                                              CCSO Howard 0000129
Medical and Mental Health Screening
By thc tlnlc yoU I'ccclvc this handbook v'0U will have gone throUgh thc intake pl'occss
and received medical and mental health screenings. Medical and mental health screenings
help identify medical or mental health problems you may have and allow CCDOC staff
and Cermak mechcal staff to pmperly address those pmblems. Be sure to inform CCDOC
staff, CRWVS, or Cermak medical staff about any matters related to medical problems,
psychological problems, drug adchctions, and prescription drugs you have taken. If you
do not feel comfortable informing staff, you may submit a Celmak Health Service
Request Form (see the Health Care Request Process section below).

Classification and Housing Assignmcnt
By the end of the intake process, CCDOC Classification personnel will determine your
housing location and sccUIlty classlflcatlon level. Y0U wrll bc a BUIUIBUIB, nlcdlUB1
            01'axlIBUIB
            sccUI'lty lnnlatc. Undcl'lmrted cll'cUIBstanccs, CCDOC nlay detel'IB1BC that
you require protective custody, or High Risk Movement(HRM) Maximum security is for
nmlates who present the greatest risk of harm to security in the CCDOC and the safety
of others. The higher the classification, the more restrictions placed on an inmate. If
yoU bchcvc yoU have bccn classlflccl Incolrectlv, pl'olnptly Botliy a staff Incnlbcl'ncl
file an imnate written request (see the hunate Request Process).

Making Phone Calls
Upon the completion of the intake process, you are permitted I 5 mimltes of free local and
long distance telephone calls. Y0U nlay colnpletc as nlany calls as thc 15 minutes permit.
AII telephone calls are recorded, unless prior arrangements are made by your private
attoIBey.

Inmates Subject to DNA Collection
Any person who is charged with or convicted of certain offenses or otherwise
ordered by a court will have his/her DNA collected by designated staff at a scheduled
I lnlC.




The CCDOC has a zero tolerance policy for sexual abuse, sexual assault, sexual
harassment, sexual intimidation of imnates, or retahation for those who report this
conduct. Simply put, this behavior will not be tolerated.




                                                               CCSO Howard 0000130
Tile follosvlrlg acts by mmates, CCDOC staff, vendors, and/or contract employees, even
where no objections are raised. are AI.WAYS PROHIBITED and should be reported
num ediately.

l.     All sexual activity.

2.     Making sexual advances or sexual comments;

3.     Engaging in any sexual act;

       Touching another person's genitalia, anus, groin, breast, inner thigh, or buttocks
       vvith the intent to abuse, humiliate, harass, degrade, arouse or gratify;


5.     Failing to respect the limited privacy rights of an inmate in order to sexually
       harass or sexually intimidate the inmate (e.g., gawking at someone in the shov,er
       or v hen undressing);

6.     Threatening an irunate's safety, custody, privacy, housing, privileges, v,ork detail,
       or program status in exchange for sexual favors;

7.     Influencing or coercing another inmate to engage in sexual acts.

g.     Retaliating in any way against an inmate who report.s or causes to be reported any
       of the acts listed above.

hunates should report any of these acts or other acts of sexual abuse, sexual assault and
sexual harassment. By speaking up you, are protecting yourself and other hunates,
and you are making your stay at the CCDOC safer.

All allegations related to this conduct will be investigated. The offender may be
referred for charges to the State's Attorney's Office.




Be aware of your surroundings, particularly when you are out of the sight of a staff
member.

Do not accept conunissary or favors from another irunate. 11e/she may expect you to pay
them back by engaging in sexual conduct.

Voluntarily engaging in sexual activity with another uunate may attract the attention of a
predator and make you a target.




                                                                  CCSO Howard 0000131
Doll t give mixed Inessages. If solneone appl'oaches you and makes sUggestlve
conunents, be flIB1 ln telhng thenl v'0U al'e Bot Intel'ested.

Trust your instincts. If someone is making you feel unsafe, tell a staff member right
away.

Contraband such as drugs and alcohol may make you vulnerable to sexual abuse. Alert
staff if drugs or alcohol are around or if you think other imnates are using them.



1.      If you feel threatened or have been sexually harassed or abused, you can do one or
        more of the follovving:

        a.     Tell a staff member or mechcal staff immediately,

               If the abuser is an inmate or person providing services, who is not
               CCDOC staff, and you are uncomfortable telling a staff member or
               medical staff, you may call Bureau of Intelligence and Investigations. by
               dialing 111 from the telephone on the living unit;

               You may leave a voicemail for the Office of Professional Review (OPR)
               at (773) 674-7%5 to make complaints against Cook County employees
               fl'Onl yoUI'Vlng Unit telephone. YOU IBUSt 1BCIude youl'anle and booking
               number with the voicemail,

        d.     Colnplete an inmate CTIlevance F0IIB and give lt to a supel'vrsor      01'
               CRW as soon as possible;

        A person outside of the CCDOC, such as a family member, friend, or attorney,
        may report for you by sending an email to CCS(3.PRFA;aDcookcountyil.gov. You
        may also report using this email after your release. Keep in mind. however, that
        evidence is lost by delaying the report.

        Evidmce Of sexual abuse may be destroyed by waslung, showering, brushing
        your teeth, using the toilet, drinking, eating, or changing your clothes, depending
        on the acts involved. This evidence can be collected by a healthcare professional
        at Cerlnak, using a Sexual Assault Evidence Collection Kit You may have the
        evidence collected vvithout making a decision about prosecuting the person who
        abused you..




l.      You will be offered protection from the assailant and referred for a medical
        examination and clinical assessment.




                                                                CCSO Howard 0000132
2.     You will be housed so that you are protected from further harm or retaliation.

3.     An investigation v,ill be conducted.

Coufitleutiuhty of Iuiuutes Reportiug Sexuul Assuult

All information you report regarding a sexual assault or other sexual misconduct v,ill
only be used to make decisions for protecting you or other inmates and for investigative
purposes. Confidential ntformation includes the name(s) of the reporting imnate, the
name(s) of the victim(s) (if different than the reporting imnate), the name(s) of the
perpetrator(s), and all other relevant facts. You will be advised of the outcome at the
conclusion of the investigation.

Resources

If you would like to discuss your situation before or after making a report, you may
contact the Chicago Rape Crisis Hotline by telephone at 888-293-2080. The Hotline
will maintain confidentiality and calls to the Hothne are not monitored.




'It'our basic rights while iu the custody of the CCDOC:

1.     To be treated fairly and v,ith respect.

       You are free to practice any religion you choose.

       You have a right to be free from sexual abuse, sexual harassment, or sexual
       intimidation by other inmates, CCDOC staff, vendors, and/or contract employees.

       You have the right to lead a healthy lifestyle at the CCDOC, which means that
       while you are here. you wdl get meals that aie of suihcient nutritional value. the
       chance to shower remlarly, time for exercise, personal hygiene items, and access
       to mechcal, vision, dental and mental health care.




                                                               CCSO Howard 0000133
5.     You have the right to a clean and sanitary living environment.

6.     You have the right to speak to your attorney by telephone or in person, and you
       have the right to send letters and receive letters from your attorney.

7.     Y0U have a light to pl'Ivacy dul'Ing convclsations wilh yoU1 attorney.

g.     You have the right to use or obtain materials from the law library(fees may be
       assessed) at the CCDOC to help you participate in your own defense.

9.     You have the right to register to vote. You may cast an absentee ballot, if you are
       not CUrrcntbj scIvlng a pl'lson scntcncc.

10.    You should feel safe in your hving unit; if you do not feel safe, you can do any
       of thc following:

               Inform the living unit officer;
               Inform a supervisor;
               Inform a CRW
               Cail BII by dialing 111 from the telephone on the living unit; or
               Complete an Inmate Grievance form.

Cell and Dorm Facilities
Your cell or dorm area should have a functioning toilet. a sink that has running hot and
cold water, reasonably comfortable air temperatures, and a functioning overhead light. If
any of these are not available, notify an officer and, if necessary call the Facilities Phone
Line at 773-916-6280, or fill out an Imnate Request Form or an Inmate Grievance.

Showers
You will be allowed to shower in your living unit at least three times a week. For your
health and cleanliness, you are encouraged to shower every opportunity you can.

Laundry
The CCI)(3C provides you a clean uniform twice per week, fresh linens once per week,
ancl a clean blanket once pcI'lonth. In addition, laUndry scIvicc fol'lothing pUI'chased
on commissary is regularly provided. Ropes or hand-made clothes lines are not
permitted to be used in cells or dayrooms for drying c,lothes and/or hnens (e.g., shirts,
pants. uniforms, underclothes, sheets. towels). Washing and drying clothes in housing
areas ls not permitted. Failure to follow laundry procedures is a violation of imnate rules
and regulations and vvill result in a disciplinary report and possible disciplinary sanctions.
For information regarding laundry pick-up and distribution, please check vvith your
living unit officer.




                                                                  CCSO Howard 0000134
Grooming and Hygiene Supplies
AH intnates are issued uniforms, clean linen, a towel, soap, a toothbrush, and toothpaste.
A staff member will supply personal hygiene items provided by CCDOC when needed
and upon request. If any items are unavailable, fill out an lilmate Request Form. You can
also purchase other toiletries or clothing items from the commissary. For more
information on commissary, refer to the cormnissary section of this handbook. In
aclchtioin

        Male inmates will be issued razors and aHowed to shave at certain times.
        Certain housing areas may have restrictions as it relates to this procedure. If you
        lose your razor or intentionally destroy, break or hide razors, you will receive a
        disciphnary report (also referred to as a ticket or write-up).

2.      Female inmates wiH be provided articles for feminine hygiene, such as sanitary
        napkins, upon request.

You are accountable for aH items that the CCDOC issues to you. If you intentionally
destroy, misuse, or lose these items, you will receive a disciphnary report and possibly
have to pay for the property you damaged (restitution).

Haircutts
YoU may get yoUI'aiI'Ut oI'haInpooecl at no cost to yoU while hoUsed at the CCDOC.
Haircuts wiH be basic and limited to a single blade length. No special requests v,iH be
honored.

Food and Oiet
Meals at CCDOC are designed by a dietician to ensure the required daily nutritional
values are met. AH diets at CCDOC are Pork free. AH CCDOC food must be consumed
in a timely matter and not stored. Fveryone is served the same food items during
meal tunes, with the exception of medical or religious diets; these meals aie provided
only upon authorization based on health needs or religion. Medical diets may be
requested during medical visits or by completing a Health Service Request Form (see
section on this process below). This does not include lifestyle diets like vegan.
Religious diets may be requested by filling out a Religious Diet Form and giving it to a
CRK. Fligibility requirements apply.

Recreation
You will be permitted to participate in recreational activities unless the CCDOC
administration determines that your participation in such activities is dangerous to the
security of the institution or your health. Recreation schedules are osted in the livin
units. You wiH have access to the daily newspaper during your scheduled recreation.

Court appearances
YoU nlUst go to   BH scheclUlecl court appeaI'ances. YoU lvlH only be BHowecl to blmg
legal documents and necessarydailymedication vith you; no personal property is
aHowed. If you are attending court. and may be discharged, you will be required to pack up
aH of your personal property prior to leaving your living unit. AH personal property v,iH
be transported to you in the discharge area. CCDOC is not responsible for lost or stolen
property while you are attending court or being discharged.
                                           -7-


                                                                CCSO Howard 0000135
Commissary
The cominissary is a product order service v,here you can purchase approved items such
as food, additional clothing, personal hygiene items, and phone cards. You pay for these
items out of your hunate Trust Account. You can purchase a maximum of 5 phone cards
and up to $ 100 on conunissary weekly.
To order items, request a conimissaiy form from your living unit officer, fill it out and
turn it in prior to the deadline. A staff member will collect these forms and you v,ill
generally receive your items v ithin one week.

It is your responsibility to sign the conimissary receipt twice as follows: 1) prior to
receiving your conunissary order; and 2) after verifying ordered items have been received.
If any errors are present during time of delivery, adjustments will be made accordingly.
Refunds are only issued vvhen, upon inspection during the delivery process it is identified
that: I) the order is wrong due to Keefe Management error; 2) an ordered item is missing;
3) an item is damaged or expired, or 0) clothing item is the wrong size.

Unclaimed commissary items v ill be returned and refunds wiII be posted to your trust
fund account if you are discharged prior to receiving the items ordered.

If yoU have issues ol'onceITls as it I'elates to yoUI'onunissary ol'del', please conlplete the
Keefe Commissary Complaint Form and return it to your CRW.




 1.        Money Orders and Cashier'/Certified Checks
Individuals may send you money while you are incarcerated by using money orders,
cashier's checks, certified checks, electronic transfer or by visiting the facihty and using
one of the six available lobby kiosks. For further assistance on sending funds, individuals
can contact the Inmate Trust Fund office by telephone at (773) 674-6864 or by visiting
the CCDOC webslte at www.cookcountysheIlthol'g.

      1.   Electronic Transfer
           To have funds quickly deposited into your Inmate Trust Fund Account by
           electmnic transfer, the follovving information must be included:
              a. YOUI'anle;
              b. YOUI' I-digit booking BUBlbel", and
              c. The appropriate code number.

                      If yoU are I'ecelving nloney throUgh Monev CTraln, the sendel must entel
                       RECEIVE CODL': //175 0/Cook County Jail/Cook County Department of
                      Corrections Money6rarn.corn (800) 666-3947
                      If you are receiving money through Western Union, the sender must
                      use CODL'ITY: CCDOC/Cook County Jail/Cook County Department
                      of Corrections WesternUnion.corn (800) 225-5227

              d.   Electronic transfers will post to your Inmate Trust Fund Account within
                   one or two business days.




                                                                  CCSO Howard 0000136
   2. Access Corrections
      YoU can also have Bloney deposited Into yoUI'nmate Trust FUncl AccoUnt Usnlg
        Access Corrections. Provide the website www.accesscorrections.corn or phone
        number j866) 345-1 gg4 to anyone you would hke to make deposits into your
        account. The following inforination must be included:

           a.   YoUI'aIBe; and
           b. Your 11-digit booking number.

   3.   Money Orders and Cashier'/Certified Checl s
        Money orders must be $ 100.00 or less. Any money order more than $ 100.00 will be
        returned to the sender. Multiple money orders can be sent as long as each
        money order is $ 100.00 or less. There is no limit for a cashier's check or certified
        check.

All money transfers by money orders and/or casluer's/certified checks must contain:
          a. Your name; and
          b. Your 11-digit booking number. Mailed to:
                       CCDOC
                       [Inmate Name]
                       IInmate Booking Numberj
                       P.O. Box 089002
                       Chicago, Illinois 60608



Once received by the Deparhnent, most money orders or cashier'/certified checks take up
to five business days to be processed and posted to your hunate Trust Fund Account.




   4. Lobby Kiosks
      1'or saine day cash deposits. lobby kiosks are available in the following locations:
           a.   External Post — 2700 S. California Ave.
           b. External Post — 2834 W.   31't.
           c. External Post — 2805 S. Sacramento Ave.
           d. Division 10 Lobby — 2950 S. California Ave.
           e. Division 11 I.obby — 3015 S. California Blvd.
           f. Division 5 Lobby — 2700 S. Cahfornia Ave.


Any money remaining in your Inmate Trust Fund Account will be given to you upon
your release or discharge from CCDOC.

After release. but before 30 days has passed, you may come to the Division 5 Lobby to
request your remaining money. This can be done 7 days a week (including holidays)
between 9:00 am and 8:30 pm. In order to receive your funds you MIJST have a vahd,
Government issued photo ID.




                                                                  CCSO Howard 0000137
If you v,ere not able to obtain your funds, any money remaining on your Inmate Trust
Fund Account will be mailed to your address on file, within 30 days after your release
from CCDOC. CCDOC is not responsible for checks cashed as a result of being sent to
the wrong address (the address on file). Checks returned to CCDOC as a result of being
undeliverable or funds not collected prior to the 30 days will be processed accordingly by the
department and may take longer for you to obtain..

    1.   If you are scheduled for shipment to the Illinois Department of Corrections (IDOC),
         a check will issued on the scheduled shipment date. If this does not occur, you can
         ahvays request your filnds at a later date by writing the CCDOC 1'inance Office.
         Your letter must include:

            a.   Your name
            b. YOUI'CDOC booking nunlber
            c.   Your IDOC identification number
                 YOUI'Urrent IDOC faclllty

   2. Mail requests to:
               CCDOC Finance Office
               2700 S. California Avenue
               Chicago, IL 6060g
For furlher information on how to collect your funds, contact the Finance office by
telephone at (773) 674-6g60 or by visiting the CCDOC vvebsite at
wwvv.cookcountysheriff.org.




           Religious services
           The CCDOC allows clergy to conduct regular religious services within the divisions
           of thc CCDOC. You nta) submit an Inlnate Request fol'ln to attcnri rellglous sel'vices
           through your CRW. You will be allowed to attend religious services if it does not
           present scheduling conflicts or security problems. Religious services are provided by
           clergy on a volunteer basis and are not guaranteed.

           Social services
           CRWs assigned to your living unit can help you with questions about your
           money, personal property, visitation assistance, tilling out any necessary
           paperwork, ol'rl'anglng help throUgh outside agencies, SUch as Child VVelfare.
           CRWVs assigned to your living unit are there to help you five days a week. CRWVs
           typically come to your living unit between 7:00 am to 3:00 pm unless security
           concerns prohibit them from doing so.




                                                                     CCSO Howard 0000138
  Library services
  You are entitled to receive standard library and lavv library services and materials.
  You must request library services by submitting an Inmate Request form. Library
  services will be based on the schedule of the library and librarians. Inntates vvith
  upcoming court dates wi]I have priority. law library services and resources include
  legal materials, notary service, photocopying and writing supplies (e.g., paper, pens,
  envelopes, folders). You mR)'e assessed a fce fol'ny Iequested se1vlce 01
  supplies. Librarians do not provide legal advice.

  Substance abuse treatment
  Substance abuse programs are court ordered and in order to participate, you
  generally need to have an order issued and siyted by a judge. Substance
  abuse programs v,ithin CCDOC have lunited availabihty and are not available in
  all divisions or for detainees at all classification levels.

 Educational programs
 a.    CCDOC Alternative High School: If vou are behveen the a~es of IS
       years old and 22 years old, you may request enrolhnent during intake or
       through your social worker in the Consuella
       8. Yorl'lternative High School operated by Chicago I'ublic School
       (CPS) system. Due to Illinois lav, and CPS district policies, if you are 21
       or 22 you may also be considered for placement in the adult education
       pI'OgI'an1. Thc high school Is not ava11ablc n1 all chvIstons, however Upon
       requesting enrollment you will be moved to the appropriate division to
        bcgln schoohng.

        The adult education program operated by Programmed Activities for
        Correctional Education (PACE) has limited availability for inmates of
        any age. The PACE program offers literacy classes, basic educational
        skills instruction and GED/HSE (high school equivalency) preparation.
        The adult education program is not available in all chvisions, however
        upon requesting enrollment you may be moved to the appropriate division
        when space in the class becomes available.

Enrichment Programs
Enrichment Progrmn offerings vary by division and may have specific eligibility
criteria in order to participate. Not all programs are available in all divisions. Most
enrichment programs are provided on a volunteer basis. Enrichment program types
include: Personal Transformation, Creative Expression, 12-Step and Vocational.
Shoukl you wtsh to partictpatc In clulclmlcnt pI'ogI'BImnnlg, plcasc coInplctc a
request form via your CRVi,'.




                                                            CCSO Howard 0000139
       Veteran's Assistance
       If you are an BITned forces veteran, the Veteran's Administration (VA) and other
       volunteer agencies may help you after you leave the CCDOC. The VA and other
       groups can help you with housing, healthcare, education, job searches and other
       needs. To begiil this process, complete an Iiunate Request form.

       Inmate W'ork Program
       The inmate Work Plograin offers a variety of wol'k assr~lellts that can help
       develop good work habits that can be apphed to jobs after release. If you are
       interested in becoming an inmate worker, request further information from your
       Tier Officer or a Correctional Supervisor or submit a request form to your CRK.

                 An inmate may be eligible if he/she:
                      Volunteers
             ll.      Successfully conlpletes arly tl'Bluing and ol'lentatlon pl'ogl'Bins
            iii.      Successfully meets any additional criteria required by the division
                     sUperlntenclent/Unit heacl

       b.      An inmate will generally not be eligible if he/she:

                       Is in a No-Bond status, unless sentenced to serve time at the
                       CCDOC or authorized by the Fxecutive Director;
                       Ilas a bond amount exceeding $ 100,000;
                       Has a detainer (e.g., outlying county, patrol hold),
                       IIas any oUtstancllng fUgltlve walrants;
                       Has a criminal history with a violent felony or a crnne against
                       another,
             vi.       Is currently charged with any violent crimes;

             Vll.      Has a history of escapes or attempted escapes; or has been found
                       gUllty ln the past six nionths of any lnnlate cllsclphnary cocle
                       violation or had any major sustained disciplinary charges against
                       them during his/her incarceration.



If you need help or believe that another intnate needs help understanding or interpreting
spoken or vvritten instructions, rules, policies or any other printed instruction, ask a sworn
member or a CRW for help or complete an imnate request form asking for help. If you
need a sign language interpreter, one will be made available to you at no cost. A
Telecommunications Device for the Deaf (TTY) or comparable equipment is available
for those mmates v 1th hearmg dlsablhtles or those v 1th a family member who ls deaf or
hard of hearing. The use of TTY equipment can be requested through your CRW using an
Inmate Request Form.




                                                                  CCSO Howard 0000140
Disabiiitv Assistance: VAat if I have a Disabiiitv'&

The CCDOC will acconlmodate inmates with physical, mental health or developmental
disabilities. AH disabled inmates shall be housed in facilities appropriate to their needs
and in a manner that allows equal access to progralns and services.


If you are disabled and need assistance, teH a staff member or medical staff and
submit a request via your CRW to see the Americans with Disabilities Act (ADA)
Compliance Officer.




13eiow is a list   of rules that you shaH obey while in the CCDOC to include but, not
limited to:

1.     You will not harm, assault, or injure any other inmate, staff or other person.
2.     YoU lvlH tl'eat aH staff. pel'sons arlcl lnnlates lvlth I'espect and dignity.
3.     You will comply with aH directions and orders from CCDOC staff.
       YoU wlH lock Up llnnlecliately when ol'del'ecl to clo so.
       You will make your bed and tidy your cell before every daily ceH inspection.
6.     You are forbidden to possess, manufacture or use any type of weapon.
7.     You are forbidden to possess or hide any item that is considered contraband.
g.     You wlH not cook or heat up food nl your cell.
9.     You v, iH not cover air vents.
10.    You v iH remain in full CCDOC uniform when in the dayroom or anywhere
       outside of your cell or shower.
       You v iH not damage or vandalize medical equipment including wheelchairs,
       CPAP machines or other devices.
12.


13.
            nlalulel'ther
       YoU wlH not hoal'd Inedlcatlons, shal'e Inechcatlons ol'ake Inechcatlon ln a
            than instructed.
       You will cooperate with the nurse during medication pass including presenting
       yourself, aHoxving for mouth check and sxvaHowing your medication(s).




                                                                     CCSO Howard 0000141
14.   YoU will Bot   entel'ny'ell other than the one assigned to y'on.
15.   You will not visit an inmate on another living unit.
16.   You will not wear any head coverings (e.g., du-rags, towels, cormnissary blue
      hats) when yoU al'e outside of yoUI'ell.
17.   You v, ill not wear or display any type of gang signs or symbols.
18.   You will not act or behave in any manner that impedes or obstructs staff from
      performing their duties.
19.   You will not detain or hold any person as a hostage.
20.   You v,ill not use railing, ropes, ties, or strings as clotheslines to hang clothes,
      linens or similar items.
21.   You vvill not hang or paste photographs anywhere in your cell, dayroom or living
      Unit.
      You will not attach or stick objects to your cell or living area walls, vent covers,
      hghts, cameras, doors or wmdows.
      You shall not have sex, or engage in sexual activities with another inmate, a staff
      member or a volunteer while in CCDOC.
      Sleeping nude is not allowed.
      You will not expose your genitalia or breasts to CCDOC staff, volunteers or any
      other inmate. Fxceptions would include searches requested by staff or mechcal
      staff or during the course of routine hygiene.
      Masturbation or self-gratifrcation is not allowed.
      You vill not vandalize the building, vents, windov,s, electrical outlets. Sinks,
      toilets and/or (vvhich includes but not limited to the flooding of your cell or living
      unit), or any other property that belongs to the CCDOC or another person.
      You will not tamper v, ith the television or cable cord.
29.   You will not tamper with any locks or doors.
30.   You will not vandahze or dalnage the telephones.
31.   You will not draw anything or mark on any CCDOC walls, doors, building
      or any other CCDOC property.
      You will not damage, destroy, tear and/or alter any CCDOC linens, sheets,
      beddmg, clothmg stems or shoes.
      You v, ill not use sheets as shower curtains.
      YoU wrll Bot entel'he lnnlate vlsltnlg al'ea Unless yoU are aUthol'lzeC1 to do so.
35.   You will not be in an area that you are not directly authorized to be in at any time.
36.   You will not block any doorways, halhvays or stairs.
37.   You will not bring mattresses, blankets or sheets into the dayroom.
38.   You will not gamble.
39.   You will not be loud, disruptive or disrespectful. This includes the use of
      profanity.
40.   You will not sit or stand on tables in the davroom.
41.   You will not fight, shadow box or roughhouse alone or with another imnate.




                                                                CCSO Howard 0000142
       You are not aHowed to use the telephone untH your cell passes dally mspectlon.
       You must cooperate and follow instructions during an emergency drill and during
       a real emergency.
       You will be referred for criminal charges if found in violation of any federal,
       state, or local law.
       You v, iH maintain your personal hygiene.
       You will not possess medication belonging to another inmate or more than two
       weeks of your own prescribed mechcation. You wiH not possess any expired
       medication.
47.    You must provide your inmate identification card, and or name at any time by
       staff of CCDOC.
48.    You wiH not project bodily fluids. liquids or spit on any CCDOC staff, medical or
       contractual staff. volunteers or other Bmlates.
49.     You have a right to speak to your consulate or embassy. Please ask your CRW
       for assistance.




  101'H
11'eating everyone with I'espect contrtbutes to InarntaInlng a safe, secuI'e env11'onnlent
    CCDOC inmates, staff, volunteers and visitors. Disrespecting others, being sexually
inappropriate, physical touching, battering or intimidating others is completely
unacceptable. If you cannot foHow this rule. you wiH be disciplined. lose or have
restricted privileges and possibly have criminal charges initiated against you.




You must keep your cell and living unit clean and orderly at aH times. At a minimum,
this means keeping your possessions in your personal property bag, keeping your cell
and hving area free from clutter, and making your bed after you wake up and keeping
it made tluoughout the day. Failure to keep a clean cell can attract bugs and rodents
and create an unsanitary environment that could expose you and others to diseases.
Inmate workers and sanitation officers v,iH provide cleaning supplies and wiH collect
rrash. If your ceH needs disinfectant or other cleaning supplies in between scheduled
clealling times, inform the living unit officer or complete an Inmate Request Form.




                                                                 CCSO Howard 0000143
      Items Allowed in Your Cell
      In addttton to your legal papers and approved conunrssary stems, the hst below contarns
      the only items that can be kept ul your'eII OI'lvlrlg at'ea (you may not be able to
      possess some items in some divisions based upon security restrictions.) These items,
      except for your shoes, shall be stored in your personal property bag when not in use:

                                                   ONE PAIR OF EYE GLASSES OR

ONE PALM BRUSH                                    CONTACT LENSES "(Cermak does
                                                  not support contact lenses)
ONF. TOOTHBRIJSH                                  ONF. SHAMI'OO
THREE TOOTHPASTE PACKETS                          ONE CONDITIONER
TWO BARS OF
    SOAI'NE                                       ONF, DRINKING
     DEODORANT                                                    CUI'TATIONERY




ONF. WASH CLOTH                                    STAMPFD ENVELOPES
ONE BATH TOWEL                                     TWO INIvhXTE PENS
TWO SHFF.TS PFR INMATF.
ONE BLANKET PER INMATE                             TWO DECKS OF CARBS
FOUR T-SHIRTS                                      TFN PFRSONAL PHOTOS
FOUR PAIRS OF UNDERWEAR                            ONE BIBLE, KORAN, or other
FOUR BRAS (FFMAI.FS)                               ONF, STUDY BOOK (SCHOOI.)
FOUR PAIR OF SOCKS                                 TEN NEWSPAPER CLIPPINGS
ONL'AIR OF SI IOL'S (cotmty issued or              ONL'AIR OF SIIOWER SIIOES
comm lssaty ptlrchasecl only)
ONE PERSONAL PROPL'RTY BAG                         TI IRL'L'AGAZINES and TI IREE
                                                   PAPL'RBACK BOOKS




                                                                       CCSO Howard 0000144
ExAlnpie   of Fly   nrlke ply ceII




You are responsible for cleaning and chsinfecting your mattress after being assigned to
a li v ing unit and upon discharge or transfer using onh the authorized premeasured
chemrcals provrded.

Ail CCDOC meals must be consumed within one hour of being served and any trash or
excess food must be thrown away promptly. All garbage or trash must be removed from
the living umt by the end of each shift.

Prevent the Spread of Germs
To prevent the spread of germs and maintain general cleanliness for yourself and others
vou Inust:
       Wash your hands after using the toilet
       and before meals.
       Do not share drinldng cups or other
       personal items
       Cover your mouth when you cough.
       Svveep your cell tloor, make your bed, remove all garbage and do vvhatever else is
       required to keep your cell clean and orderly before you leave your cell for daily
       cell inspection. Cleaning supplies may be available upon request.
       Keep yourself clean by washing and showering when allowed (you will be living
       with other people).
6.     Keep the dayroom area clean and place all trash in designated containers.




                                                              CCSO Howard 0000145
7.     Notify your hving unit officer or CRW immediateh if you have any sanitation
       concerns (e.g., you have a sewage or water leak, your cell needs cleaning supplies
       or disinfectant).




Possession of contraband in the CCDOC is illegal under Illinois law. Do not use
contraband substances such as drugs or alcohol. Such use is a violation of the Inmate
Disciplinary Pohcy, vhich vill result in discipline or criminal charges against you.
Contraband is considered:

       Any items or articles inside the CCDOC which are prohibited by crnninal law;
       Items for winch an inmate, an employee or a visitor has no authorization to
       possess within the institution;
       Items prohibited by department written orders and/or notices,
       Items not purchased through approved channels or not authorized or approved for
       delrvery by lnall;
             01'tetrls
             or property In excess of 'the aIBoUnts allowed above.




The CCDOC conducts fire and emergency evacuation drills on an unscheduled basis.
You are required to cooperate fully and to follow all directions during the drills.
You are forbidden from starting any type of fue.
To promote fire safety, you shall not keep food and other items in your cells other than
those permitted above. You shall not have cluttered cells, jam locks or cover lights or
vents. Doing any of these can put you and others at serious risk of injury from fire or
smoke and may result in crnninal charges and restitution proceedings.



Inmate Counts
At various tlnles throUghoUt the Clay, the CCDOC wrll conduct coUnts to ensUre that all
lnnlates aI'e v'heI'e they aI'e supposed to be. YoU IBUst cooperate wrth all coUnts. You nlay
not disrupt, delay or interfere with counts in any form or fashion.

Cell/Room Searches and Sanitation Checks
CCDOC staff has the right to conduct random and/or unannounced cell/room searches at
any time. You do not have to be present for your cell/room to be searched. You are
responsible for keeping your cell/room clean as well as the items found within your
cell/room.




                                                                 CCSO Howard 0000146
Strip Searches
Strip searches of inmates ale only conducted in limited circumstances where there is a
reasonable belief that you (the inmate) may be in possession of an item of contraband. In
the event of a strip search, aH necessary steps wiH be taken to ensure your privacy.

Pat/Frisk Searches
You are subject to pat down frisk searches at any time. Female inmates wiH only be frisked
by female officers, unless exigent circumstances exist. You are expected to comply with a
staff Inelnbel' dll'ectlons and not I'eslst the seal'ch nl any way.



The CCDOC enforces gang-free living and has a zero tolerance pohcy for gang activity.
AH gang activity is strictly forbidden within CCDOC. You are      not permitted to wear or
display gang colors, possess gang paraphernalia or literahue, give hand signals, create or
display gang graftlti, or be involved in any gang activity including meeting, recruiting or
organizing, while confined in the CCDOC. Violating this rule v iH result in disciphnary
actions against yoU.




Under limited circumstances, certain inmates may qualify for Pmtective Custody. A
reviev of an inmate's disciplinary record. a review of the imnate's statements for why
Protective Custody is appropriate, and a background check wiH be conducted to
determine if an inmate qualifies for Protective Custody. Protective Custody is only for
detainees that foHow aH rules and regulations and do not harass or pose a tllreat to the
safety of others in Protective Custody. Qualifying inmates must sign a Protective
CUstody contI'act ancl IUUst foHow BH rules ancl I'egUlatlons vvhlle ln PI'otectlve Custody.
Failure to sign the contract or follow aH rules and regulations will result in being removed
from Protective Custody.

If you believe you may qualify for Protective Custody, you may tell a correctional officer
or correctional supervisor or call BII at xl I l. If you are not comfortable takmg esther of
these steps, you may submit an Inmate Request foun, but this wiH take longer to process.




Maintaining disciphne among inmates is critical to your safety and security, as v eH as
that of staff, other nmlates and the CCDOC. There are different levels of rule violations
that are based on the seriousness of the threat posed by the conduct. The sanctions you
get, the alnoUnt of good tlnle yoU lose ol'he alnount of tlnle yoU spend In Special
Management Unit tSMU) housing, if found guilty, are based on the rule violation
committed.




                                                                CCSO Howard 0000147
Vr'hat happens if you breal'he rules'
l.      If a staff member has reasonable behef that you have conunitted a violation
        of CCDOC rules, the staff member will create a disciplinary report.

      You will receive a copy of the chsciplinary report and receive a disciplinary
      hearnlg to deteIIMne your'uilt or'ulocence.

      The disciplinary report vvill tell you what rule you broke and how you broke it.
      For'lolatlIlg certain rules, you       Bray be sent to pre-hearing h 0 u s r n g
      until your hearing.

      If you are placed in pre-hearing housing and your hearing has not been conducted
      within 72 hours, your housing status shall be reviev,ed. The chsciplinary report
      does not expue after 72 hours. You wrII generally recerve a




                                                            CCSO Howard 0000148
       hearing within eight clays unless you are unable ol'navailable     fol'ny I'eason to
       participate ln the dlsclphnary pl'oceechng.

5.     If you remain on your living unit until your hearing, you will generally receive a
       disciplinary hearing v,ithin eight days unless you are unable or unavailable for
       any reason to participate in the disciplinary proceeding.

6.     At the hearing, you will have the right to tell your side of the story, present
       evidence, and possibly call witnesses v,ho have first-hand knowledge of the event.

7.     The hearing officer will decide if you are guilty or not guilty of any charge.

       Appropriate disciplinary action will be taken against you if you are found guilty
       of the charges. This could include sanctions, time in SMU housing,
       restitution for damaged property, loss of good time, changes in your classification
       and even crnninal charges, which may lengthen your incarceration.

Disciplinary Actions
Loss of good time credit is reserved for certain 200 to 400 level infractions, including but
not lunlted to; battery to staff, assault with bodily fluids, engagmg m sexually
inappropriate behavior, or possession of a weapon. If you are found yulty of one or more
of these rule violations you will serve up to your full sentence.

Also, your institutional disciplinary record may be included in aggravation at the
sentencing phase after conviction on your criminal charge(s).
Sanctions inchlde, but are not limited to the following:
1.     Loss of work assignment;
2.     Loss of good time;
3.     I,oss of commissary privileges;
       Restrictecl ol'emporary loss of visitation pl'lvlleges (except attoIney ancl clel'gy
       visits);
5.     Restricted phone privileges,
6.     I,oss of special event programs (excluding religious services);
7.     Placement in alternative housing;
8.     Financial restitution; and
9.     Meal substitute.

SPECIAL ~AGKMKXT UMT- If you are found guilty of the charges against
you, you may be assigned to SMU. You will have privileges restricted while assigned
to SMU housing.




                                                                 CCSO Howard 0000149
 The two types of Special Management Unit Housing are:
       Disciplinary Unit — you may be housed here when found in violation of a rule or
       regulation at a 300 level or above offense or multiple tovver level offenses as
       reconunended by the Disciplinary Ilearing Board.
       Sanction Unit — you may be housed here when found guilty of a rule or regulation
       that is a 200 level offense. excluding 214.

 Restitution — If you are found guilty of damaging property, you may have to pay for any
 property damage you cause.

 Inmate Disciplinary Appeal - You have a right to appeal any disciplinary process by
 submitting a Request for Appeal Form to the hving unit officer, within five v orking days
 from receipt of the hearing officer's decision. This form needs to be provided by the
 living unit officer. Once completed it should be given to command staff so that the
 SUpeIllltendent nlay answel'he appeal.

 Help svith the Disciplinary Process and Hearing — If you need help at any stage of the
 disciplinary process, a CRW can assist you if you fill out an Inmate Request Form and
 indicate what kind of help you need. If you are disabled, deaf, having trouble
 understanding English (written or spoken) and/or illiterate, assistance will be made
 available for you at no cost




 While at the CCDOC, you are allov,ed to receive medical, mental health, nursing,
 phaiTnacy, clental and vision cal'e. Cernlak provides health care to lnnlates ln the CCDOC.
 Cermak is patt of the Cook County Health k Hospitals System and not the CCDOC or
 the Sheriff's Office.

 VISION CARE
1.   YoU call have yoUI'aImly bl'lng ln   yoUI'lasses fl'oln honle as long as they are entirely
     plastic plastic frames, plastic lenses and no metal or glass. Your family merely needs
               —

                    yoUI'RW fol'ssistance ol'oU can place a I'eclUest to have assistance
     to I'each oUt to
     from vour CRW with this.

2.   If your family has your eye RX at home they can have glasses made for you in the
     conununity at your eyev ear retailer of choice, and then they can bring them in to you
     via assistance from your CRW. Again, they must be entirely plastic     —   lenses, frames and
     no Inetal ol'lass.




                                                                    CCSO Howard 0000150
3.    If you had an eye appointment with Cermak and you don't vvish to wait for the glasses
      that v, ill be made via Cermak (which take on average greater than 12 v, eeks). then you
      can take direct receipt of your RX and it can be sent to your family via postal mail or
      your'RW can assist with gettmg thenl the RX, or'ermak can cllr'ectly communicate
      your RX to the eyewear retailer of your choice in the community, the glasses (vvith no
      metal and no glass — ALL PLASTIC) can be manufactured there for you, and your
      family can pick them up and deliver them to you here at the CCDOC via assistance
      from your CRW.

      '"Readers" or magnifying non-prescription glasses can be purchased on Commissary.

5.    If you quahfy for "indigent'tatus — you may be ehgible to receive "readers" or
      magnifying non-prescription glasses at no cost to you, via Inmate Welfare. You can put
      a request into Inmate Welfare for this need through your CRW. Note on the request
      form that you believe you should be eligible for free "readers" or glasses and your
      account activity will be examined to determine your eligibility.

6.    Should you require an appointment with an Optometrist. PLL'ASE Complete the
      Cermak Health Request Form

'7.   Cennak does not support contact lens care or maintenance.




Routine Health Services
You were seen by a registered nurse or correctional medical technician at intake
for a screenmg to revrew your physrcal health and mental health needs. Durrng
the screening you were asked about your health history, your mental health
history and your substance use history. You were also asked about your current
health needs or concerns. If indicated, you were seen by a physician or
physician assistant for physical health and a psychiatrist or mental health
speciahst for mental health needs or concerns. If you v ere on medication in the
community you may have already received that medication or a therapeutic
equivalent if appropriate. I,abs and/or diagnostics along with further follov, up
for physician and/or specialty services wiII have already been scheduled for you
based on your responses and evaluation (some people start on medications after
these additional steps). You will continue to be seen throughout your stay at
intervals determined by your physical and mental health needs and the level of
control of your disease.




                                                                   CCSO Howard 0000151
Non-emergency requests for healthcare should be submitted through the health service
request process which notifies Celmak you request health care services. The Health
Service Request (HSR) process should be used for any non-emergency medical, mental
health, dental or vision care request for service. Some requests may be managed through
the form itself, for exalnple a refIII request for keep on person medication. Other requests
may require you to see the nurse. A nurse reviews each of these requests within 24 hours
ol I'ecelvlng theln to tl'iage youl'onlplalnts. Il lt ls deteIInmed that you need to be seen
you should expect to be called to the nurse for additional evaluation. To access care
thmugh the HSR process follow these steps:

 1.     Fill out a Health Service Request Form. Blank forms (English and Spanish) are
        available from CCDOC and Cermak staff. The forms are also available on your
        living unit.

        Put the form in a Health Service Request drop box after it is filled out. A drop box
        is located on each living unit After your request has been reviewed by Cermak
        staff, you v,ill be scheduled for an appointment based upon the nature of your
        I'equest.




 You must immediately tell CCDOC or Cermak staff in person if you are having a
         ol'ermak
 medical ol'nental health elnel'gency. You may also have anothel'nnlate teII CCDOC
          staff if you cannot do it yourself. Cermak provides emergency medical care
 every day and night. There ls medical staff on-site ln an urgent care setting at Celmak
 and in designated division dispensaries. You will be evaluated and given proper medical
 treatment to resolve anv medical issues.



 Medicine is to be taken under the care of a medical professional. If not used correctly,
 medication can be dangerous. All medicine provided to you by Cermak is given to you,
 as directed. by healthcare staff. Be sure to tell the Cerlnak staff about ALL medication
 you have been taking. This includes prescribed medication and street drugs. A Cermak
 medical professional will prescribe your medicine as needed. The medicine may look
 different or have a different nalne than what you may have taken before you were in the
 CCDOC. Do not share or give your medication to any inmate. Take your medicine as
 ordered. If you have questions about medicine, talk to Cermak staff.




                                                                 CCSO Howard 0000152
Some nmlates wiH receive every dose of medicine from a nurse. Some inmates wiH
receive medicine in a packet. If you get your medicine in a packet, you v,iH be
responsible for taking the medicine as you would at home and as prescribed. This
medicine must be kept in the identified packet v,ith your name on it. Medicine without
yoUI'alue on lt wiH bc confiscated. YoU nlUst I'cqUcst a I'cflH fol'onic types of
medicine, such as an asthma inhaler or tubes of certain ointments. Tell the medical
professional when you have hvo days or less of medicine left. You wiH have to fill
out a request form. TIIC nurse v,iH confirm the order, deterlnine your current amount of
medication and send the form to the pharmacy for your refill.


Inmates in possession of more than two v,eeks'orth of prescribed medication or three
days of (dose-by-dose) medication wiH be referred back to the medical unit to be
reevaluated for medication and placement as deterlnined by medical staff. Hoarding of
medication, pretenchng to take prescribed medication, possession or use of medication
belongrng to anothcl'l'l'ovldlng another with Incdlcatlon rs prohrbrted ancl lnlnatcs AvlH
be subject to discipline according to current disciplinary codes for misuse of medication.



It is very important that you do your best to keep aH scheduled medical appointments.
Your cooperation is needed. This means avoiding any incidents that could lead to delays
ol'anccHatlons and tcHlng stall ll yoU think an apponltnlcnt ls bclng 01'lH bc mlsscrl
because of scheduling conflicts.




If you refuse medical care or medicine, you will be asked to sign a medical treatment
I'cfUsal folln. If yoU I'cfusc to sign thc folln, a CCDOC staff Inclnbcl'ncl a Incdical
professional will sign the form as a witness.




                                                               CCSO Howard 0000153
You may not refuse care or treatment in cases of some infectious diseases. This is to
protect you. staff and the inmate population. Other types of care cannot be refused or is
court-ordered. This may include but is not limited to:

        Screening for Tuberculosis (TB).;
        Medical isolation ordered by a doctor for infection control; and
        Medical housing to properly monitor your condition.




 If you have a mental health emergency, notify any correctional officer or medical
 professional right avvay. Non-emergency mental health care is obtained by the use of the
 Ileaith Ser'vice Request Form. You may feel some emotional stt'ess, inclurllng thoughts of
 hurting yourself or suicide while in the CCDOC. These feelings may not have been
 present before coming to CCDOC, but you might feel them now because of job loss,
 family concerns, problems related to your case or charges, or financial or housing issues.
 You may not be extremely depressed or have any thoughts of suicide yourself, but you
 may notice them among one of the people on your hving unit. Please inform a staff
 member of your concerns.

 If you have thoughts of hurting yourself or suicide, seek help from staff inunediately.
 Should you notice behavior from someone on your living unit that is out of the ordinary,
 that suggests they may hurt themselves or have suicidal thoughts, please notify a CCDOC
 staff member. Staff is also available to talk to you if you experience feelings of
 anxiety, depression, nightmares, loss of appetite, mood swings, hearing or seeing things
 that do not appear to be real, or any other concerns about your mental health. Staff
 available to speak to you includes:

        Doctor
        Physician Assistant
        Advance Practice RN
        Psychiatrist
        Psychologist
        Mental health specialist
        Medical social worker
        Nurse
        Religious volunteer
        CRW
        Correctional officer/staff

Do not keep thoughts of hurting yourself or suicide to yourself. Talk to people v,ho are
here and trained to help you. If you were receiving mental health care before you came to
CCDOC, inform a staff member or Cermak staff. Mental health services include help
preventing suicide, help during a crisis, individual therapy and group therapy.




                                                                CCSO Howard 0000154
The Mental Health Code of Illinois has established Rights of Recipients of Mental Health
and Developmentally Disabled Services. You can contact the Human Rights Authority
any time you believe that your rights have been violated.

You Inay contact the Ilurnan Rrghts Autllority at:




                                                              CCSO Howard 0000155
P.O. 13ox 7009 IIines, IL 60141




If yoU have a serious nlental illness lclentlflecl by CCI BIS/Celmak Medical Social Workers
you will be referred to aftercare services in the cormnunity for continued mental health
treatment. You will also be provided a free 30 day supply of the medications prescribed at
the time of your release. Discharge medications will only be available the day following
your release after 2:00PM at either the John Stroger Hospital's IJC pharmacy located at
1901 K. Hamson or the Provident Hospital Pharmacy located at 430 E. 50th Place. If you
are leaving through TASC or any court. mandated program and need to report to your
program with medications in hand, medications will be made available to you the day of
your discharge.

Aftercare services and referrals can be sought at the CCIIHS Community Triage Center
located at 200 E. 115th St which is open 24 hours a day/365 days. Patients can call the

    yolu'wn
CCHHS Patient Support Center at (312) 864-0200 to schedule an appointment with a doctor
at One of the CCIBIS 0Utpatlent chnlcs. If you have an establlshecl I'elatlonshlp with
     Psychiatrist please schedule a follow up appointment with them.




 Your health care information is considered private and protected. This includes your
 Inedlcal I'ecol'd and aff othel'ealth BlfoIIBatlon that can Identrfy yoU. Laws Inake lt
 illegal for people to view your record without a need to know that information. You will
 not receive paper copies of your medical records while you are in the CCDOC. You may
 request a copy of your records after you are released v,ith proper consent. You v,ill be
 required to fill out and sign a release foun. This is available through Cennak Medical
 Records. You may, hov,ever, discuss or reviev, your medical care v,ith a medical
 professional during a scheduled appointment. ROTE: You can be denied access to the
 information in your medical record if granting it would risk the health, safety, security,
 custody. or rehabihtation of you or other uunates or the safety of correctional or medical
 staff. This will be determined by CCDOC or Cermak staff.




 If you have a concern about the health care you have received use the Cerlnak Health
 Services Request form or CCDOC Grievance process listed in this handbook. If you
 have sUbmittecl a C e I'Bl a k H e a 1 th R e q U e st F 0 I'IB ol'CDOC Inmate
 Grievance Form, it will be reviewed by Cennak and you will be provided a response
 pertaining to your health care. Please be advised that if you submitted an imnate
 grievance I'eqUestnlg nlecllcal care ancl yoU have NOT sUbnllttecl a CeIIBak IIealth
 Service Request form for the medical care you seek, the grievance will advise you that
 you first need to fill out a Cermak IIealth Service Request Form.




                                                                CCSO Howard 0000156
At different times while in the CCDOC, you may need to make a request for assistance or
make a complaint. There are two basic methods for communicating those needs or
complaints to the CCDOC staff:
    1. the hllnate Request Foun; or
   2. the Inmate Grievance.

An hunate Request is a request for assistance, services or basic supplies. If a
correctional officer, supervisor or CRW cannot address your request after you verbally
ask them, then you should fill out an Inmate Request Form. The Inmate Request
Form should be used to request:

l.     A write-out, which is a pre-stamped envelope containing paper and/or pen.
       Eligibihty is based upon your trust fund balance.
2.     Your trust fund balance.

       Basic supplies such as soap, toothpaste or shampoo.
       Accommodations because you have a disability.
       Law or General hbrary services..
       Help in filling out a grievance form.
7.     PcIInlsslon to attcncl rehgious services.
       Attend an educational program.
9      IICIp with lllhng Out any ncccssal'y paperwork ol'lranglng help through
       outside agencies, such as Child Welfare.
       Participation in the inmate work program. Also see the I'rograms and Services
       section of this handbook.
11.    Veteran services and help when you are released from custody.
12.
              ol'rlttcn
       Asslstancc ln I'eading ol wIltlng and undel standing ol Intcrpl'etlng spoken
                instructions. rules, pollclcs, ctc.
       Religious diet, based upon ehgibility. CCI)OC does not offer hfestyle chets
       (e.g., vegan).
       Assistance vvith commissary, phone cards or the mailmom.
       A Telecommunication Device (TTY) for the hearing impaired.
       Shoes, hnens, uniforms, etc., based upon eligibility.




                                                             CCSO Howard 0000157
 An Inmate Grievance is a complaint form you may use to seek review of a problem
 I'elated to yoUI'onditions of confluculent. Y0U UMy file 8 gIievance lf yoU believe that

 l.       Your Constitutional or other legal rights have been violated;
          A CCDOC employee broke the law or a CCDOC rule that adversely affects you,
          Your safety or well-being is at risk;
          Your living area is unsafe or unclean;
          Y0Ur nloney 01'our pel'sonal pl'opel"ty was mishandled;
 6.       You are not getting progralns that you have the le g al right to attend or
          been court- ordered to attend;
          You are not receiving medical, dental or mental health help that you need;
          You are not receiving social services; or
          You are not receiving auxihary aids and services or mobility aides that you need.



1.    Classification or designation of an inmate as a security risk or protective custody
IIunate
2.    Decisions of an Inmate Discipline hearing officer;

 An Inmate Grievance will be processed as a Non-Compliant Grievance under the
 following circumstances when the Inmate Grievance contains:

           Mol'e than one grievance lssUe, e.g.. It contains 8 colnplaint aboUt the foocl anti
           also a staff misconduct issue (the rulc is: ONE GRIEVANCE, ONE ISSUE! );
           An issue that you have already grieved and administratively exhausted
            your remedies through the appeal process;
            When you already grieved an issue and the policy, practice, or conditions
            giving rise to the grievance have not substantively changed AND you have
            already successfully exhausted your administrative remedies on the incident.
            When you already grieved an issue and the policy, practice, or conditions
            giving rise to the grlevarlce have not sUbstantlvely clMnged AND you faileCI
            to exhaust vour administrative remedies on the incident.
           An issue that you have already grieved and chose NOT to appeal within the
           required 15 calendar days of receiving the response;
           An incident that you have already grieved (repeated submission) vvithin the
           last 15 calendar days; however, an exception may apply that you need to speak
           to the CRW about;
           VUlgar 01'l'otane language Used ln Bn insulting, provoking ol
            lnappl'oplMte Inannel",
            Complaints about other agencies or organizations.
            Formulation of department rules or policies
            Classification 01'eslglMtlon of 811 innMte as 8 secllrlty I'Isk 01'l'otectlve cUstody
            imnate
            Decisions of an Imnate Discipline hearing officer


                                                                    CCSO Howard 0000158
If your Grievance is processed as Non- Compliant because of one of the reasons
above, an explanation wiH be provided, and if applicable, you may be asked to
resubmit You must file your Inmate Grievance within 15 calendar days of an
incident unless the incident is sexual in nature. or another reasonable exception applies
(e.g.,transfer to an outside agency, incapacitated inmate, etc) If you fail to file within
15 calendar days, you must explain the reason for the delay on the Inmate Grievance
form, and the reason must be reasonable and truthful. If it is not, the grievance may
not be processed as a grievance and therefore it cannot be appealed, v,inch means
you will not be able to exhaust administrative remedies. I'lease note however that the
grievance form wiH be forwarded as appropriate.



     To file a grievance, fill out an Inmate Grievance FOIIB within 15 days of
     the incident, problem or event that you are grieving. If you are transferred as
     a CCDOC iiunate to an outlying hospital, county or another facility outside of
     the CCDOC within 15 calendar days of the incident, problem or event that
     you are grieving, you must submit your grievance within 15 calendar days of
     your return to the CCDOC. There is no time limit however for grievances
     involving sexual misconduct. The forms are available on your living unit or
     from your CRVv'uring their visitations. If grievance forms are unavailable,
     the use of any paper is acceptable. To assist with providing you a meaningful
     response, you are required to provide the specific date, location and time of
     the lncKlent, pl'oblenl 01'velit that yoU are gl'Ievlng. If you have troUble
     filling out a grievance for any reason, ask your CRW, hmiate Services
     supervisor or a correctional supervisor for help. You are NOT to complete
     any lnfoIIBation above youl'anle arid identificatioll BUIBbel'.

    AAer you finish writing your grievance, hand your grievance form to the CRK,
    an Inmate Services supervisor or a correctional supervisor when he/she makes
     his/her munds. Please be av, are that CRWs will not be available on holidays.
    You will receive a copy of your grievance for your records.

    Disabled inmates who file a grievance have the option to share the grievance (and
    any response or outcomes) with the ADA Compliance Officer. If the disabled
    innlate agl'ees to shale the gl'levance (01'ny I'esponses 0UI'Utcolnes) with the
    ADA Compliance Officer, hmiate Services wiH forward a copy of that grievance
    (or any responses or outcomes) to the ADA Compliance Officer for revievv.

    The CCDOC or other responding party (e.g., Cermak, food service provider)
    generally has IS calendar days upon receipt of your grievance, if no exceptions
    apply, to provide a written response.

    You wiH receive a written response to your grievance. You will be required to
    sign the form saying that you received the response to your grievance not that
                                                                                 —




    you necessarily agree with the response. You will receive a copy of the
    response for your records. It is your responsibility to retain a copy of your
    submitted grievance.


                                                               CCSO Howard 0000159
      If you have an emergency that involves you or another inmate being at substantial
      risk of immediate harm, notify a sworn member immediately. However, if you
      beheve the emergency can be handled through the grievance process, or that a
      grlcvancc ls thc best Bnd Inost cfficlcnt way to handle thc emergency, then
      you must indicate on the hunate Grievance Form that you are experiencing an
      clncl'gcncy Burl lvhy you bcllcvc this to bc Bn cnicl'gcncy. If it ls cletcInllncrl that
      you have an emergency, the division superintendent or designee will be alerted
      right away and an inquiry into the concern v,ill begin.

      If you are dissatisfied with the grievance response, you have 15 calendar days
      fmm receipt of the decision to appeal. A grievance appeal must bc filed in Bll
      cll culnstailccs ln 01'dcl'o exhaust administrative 1'clncdics under thc CCDOC
      grievance procedure. To exhaust administrative remedies you mu.st appeal your
      grievance within this timeline unless you have a legitimate and truthful
      justification. Use the same grievance response foun to file your appeal.
      Ask a CRW if you have questions.

      An inmate may appeal a grievance response if the inmate deems the response to
      bc unsatlsfactol'y ln order to exhaust his/hcl'dmiIUstrative remedies unclcl'his
      procedure.

      Independent of the CCDOC grievance procedure and after receiving an appealed
      decision, if you are dissatisfied with the outcome, you must submit the appealed
      grievance to the Ilhnois Department of Corrections, Jail and Detention Standards
      Unit 1301 Concordia Court Po Box 19277 Springfield, 11. 62794. A copy of the
      grievance appeal and a letter describing the issue must be included.


11.   To file/submit a grievance after your CCDOC incarceration, you are required to
      utlhze the follov lng malhng address and your envelope must be post-marked
      within 15 calendar days of the occurrence of the incident, problem or event that
      you are grieving.

      CCDOC Inmate Services Department
      2700 S. Cahfomia Ave.
      Chicago, IL 60608

12 You wIII not bc I'ctahatcd against fol'lhng   B   gIlcvancc 01'ppcahng    B   gricvancc
   response.




                                                                 CCSO Howard 0000160
13e considerate to othel'nmates, CRWs and othel'taff and do not flic false, frrvolous
             ol'nnecessarily
                 repetitive grievances. The more time staff, CRWS and others spend
processing and responding to false, frivolous and/or mmecessarily duplicative grievances,
the less tlnle they have to address the legltlnlate conceIns that you ol'thel'lunates may
have.

Do not make tlueats or use vulgar language in your grievances or else your grievance
may not be processed and you may receive a disciplinary report. You may also receive a
disciplinary report if you purposely file false grievances.

Inmates who abuse the grievance system may have their access to it appropriately
limited.




Telephone
l.    General Access to Telephone Calls

       Imnates share telephones in the living units. Telephone calls may be monitored
       unless prior special arrangements allow for confidential telephone calls to your
       attorney. You are not permitted to receive incoming telephone calls.

2.     Each inmate is allowed access to telephones on their living unit daily utilizing the
       foHolvlng options:

              Collect — Calls in which the receiving party will be charged.
              hunate Phone Card — Family members or friends may send money for you
              to purchase a prepaid phone card from commissary.
              Family I'repaid — Family or friend may set up an account directly with the
              correctional biHing service by caHing (800) M4-6591.

       Teleconununications Device for the Deaf (TTY)

              TTY or comparable equipment is available for those imnates v,ith hearing
              drsabllltles ol'hose with a famrfy Blelnbel'ho ls deaf ol'al'd ol'earing.

       b.     The use of TTY equipment shall be requested through the CRK on an
              hunate Request Form located on your living unit.

       Prohibited Telephone Use

              Three-way telephone calls, fraudulent calls, and harassing calls are
              prohibited and will result in a loss of telephone privileges, a disciplinary
              report, disciplinary action, disciplinary sanctions and/or criminal charges.




                                                                CCSO Howard 0000161
The mailroom is open from Monday through Friday, excluding holidays.

For security reasons, CCDOC mailroom staff opens and inspects all mail you
receive, unless it is clearly designated as legal mail. Legal mail will be opened in
front of you, checked for contmband, but not read.

Incoming mail should have the following information:

Sender's full name
Sender's fuII address
Sender's zip code

                        Irunates nanlc           13ooking //
                        Division               Wing/Cell
                        I'.O. I3ox 089002
                        Chicago. IL 60608

       Hardcover books are not allowed. If you receive a hard cover book, you
       will be notified by the mailroom staff with a Notice of 13ook Arrival
       Receipt. You will choose either to allow the hard front and back covers to
       be removed by the mailroom staff or to have the book, undamaged,
       Icturnccl to thc scndcl. YoU have scvcn days to Icsponcl

       If after seven days, you have not chosen to allow the hard front and back
       covers to be removed by the mailroom staff, the book, undamaged, v, ith a
       statement on the return envelope stating that the hardcover book is being
       returned due to the nunate (you) not authorizing the removal of the hard
       front and back covers. A copy of the Notice of Mail Return Receipt will
       be folvvarded to you.

       Newspapers (whole editions) and sub scriptions to magazines are
       prohibited. Magazines may be mailed to you by any person not in the
       custody of a correctional, state or federal facility.

d.     Paperback books and magazines are permitted but are limited to three per
       mailing.

       If any hardcover/paperback books, magazines or newspaper clippings are
       unacceptable because of inappropriate content, you will receive a Notice
       of Mall Return Receipt.

f.     Written communication with other inmates in the custody of the CCDOC
       is prohibited.

g.     Written conunumcation vvith imnates at other correctional/rehabilitation
       nlstltutlons ls pl'ohlbltcd Unless yoU have wrlttcn permission of a court, thc
       Sheriff, the Executive Director of the CCDOC or the authorized designee.


                                                         CCSO Howard 0000162
h.     WI'lttcn conlIBUBKBtlon with CCDOC staff, volUntccl's, contractors Bncl/ol
       vcndol's of thc Sheriff s Office ls stl'Icily prohibited.

       Cash wIII ROT be accepted through the mail. All monies sent to you
       must be in the form of a cashier's check or money order with your name
       and booking number. The check or money order is deposited directly to
       your hunate Trust Fund Account. 1'or additional information refer to
       Chapter 10 — Trust Department of this handbook.

Outgoing mail should have the following information in the return address corner:

              Imnate' name                  13ooking 0
              Division                     Wing/Cell
              P.O. Box 08900
              Chicago, IL 60608

       All outgoing mail that is not clearly marked with the inmate"s name,
       conlplctc and correct booking BUnlbcl'nd Dcpartnlcnt address wiII bc
       returned to the imnate provided the inmate is known. If the inmate is
       unknown, the mail will be disposed of.

       Outgoing mail must be submitted in an unsealed envelope to be
       inspected by CCDOC mailroom staff, with the exception of legal mail.
       Sealed envelopes are not accepted for outgoing mail and will be
       returned.

c.      Postage can be purchased through commissary.

d.     For more information ask a correctional officer or CRW for help.




       YoU wIII gcncl'ally I'ccclvc two visiting clays a week, onc weekday BBC1
       one weekend. Visitors will be allowed one visit per week and each visit
       v,ill be IS minutes in duration, unless extenuating circumstances exist
       (e.g., court order, security classification, etc.). Visits may be restricted or
       temporarily eliminated as a result of discipline.

       All visitors must follow the current Visitation Rules for the CCDOC. You
       are encouraged to tell potential visitors that they should visit the Cook
       CoUnty Sheriff s website fol'iol'c lnfoIBlatlon aboUt hoUrs anrl IUlcs
               fol'1Sltol'S.
       Any Blcllvlduals wishing to visit an inmate MUST colnplctc ancl submit a
       Visitor Application to the CCDOC. Visitor applications may be obtained




                                                         CCSO Howard 0000163
            and submitted at Cook County Sheriff's Office web site
            www. cookcoUntyshel'I ff. ol'g, division lobby lvhel'e the 1Ilmate ls being
            housed or the entrance of any Cook County courthouse.

            The application MUST be filled out completely and it is strongly
            encouraged to submit applications using the official Sheriff's v,ebsite.
            Minors 17 years of age or under DO NOT need to fill out an application;
            however they MUST be accompanied by a parent or guardian who has
            been approved according to the inmate visitation policy at the time of the
            VI Sit.


            Once the apphcation is received, a background check v, ill be conducted to
            determine if the applicant can be approved for visiting privileges.
            Applicants can call the Visitor Information Center by telephone at (773)
            674-5225 or by email at doc.visitationI'II)cookcountyif.gov to inquire about
            the status of their applications. Please allow three business days after
            submitting an application to inquire about the status. Visitors should check
            the status of their application prior to coming in to visit.

            Applicants will be DENIED visiting privileges if they do not meet
            approval criteria. If you have been DFNIFD approval for the reasons
            noted in points iii. And .iv below. you may reapply, but only if
            your mandatory waiting period has expired.


                      The apphcant provided invalid, inaccurate or unverifiable
                      information on the Visitor Application.
                      The applicant is a minor 17 years of age or under.
     IB.              The applicant is within the first year of parole/probation, on house
                      arrest, on bond, has an open criminal case, excluding misdemeanor
                      traffic cases.
                      The applicant was Cllschal'ged fl'onl CCDOC. Illinois Departnlent
                      of Corrections (IDOC) or any other verified correctional facility
                      v, ithin the last 60 days.
                      The applicant has an outstanding warrant, including ICE detainers
                      or has failed to maintain accurate registration records as required
                      by law (e.g., Sex Offender registry, Violent Offender registry,
                      etc.).
                      The apphcant has a protective order placed on the inmate they are
                      I'eqUesting to visit.
     vii.             Any safety or security reasons as determined by a CCSO
                      supeIvlsol'.

g.          Visitors are required to follow the Visitation policy at ALIL times v,hile on
            faclhty gl'0Unds. Failure to do so may I'esUlt ln the termination ol'enial of
            future visits.




                                                               CCSO Howard 0000164
       Visitors will be searched for contraband (a list of contraband items are
       posted in designated area within the institution). AH visits may be
       monitored and recorded.

       Visitors must act and dress appropriately.

       Visitors must have one valid (not expired) government photo
       identification (e.g., driver's license, state identification, passport., military
       identification, foreign consulate identification (Metricula). No individual
       17 years of age or under v iH be aHowed to visit you unless accompanied
       by a parent or guardian.

       A visitation schedule is posted in every living unit. To learn more about
       visiting times and schedules, you should tell visitors to call the Inmate
       hlformation IIotlule by telephone at (773) 674-)AIL (5245) or check the
       Cook County Sheriff's website at wwwv.cookcountysheriff.org.

Visitors Coming from Long Distances
       Visitors who travel 150 or more miles away from 2600 S. Cahfornia.
       Chicago, Illinois shall be considered an out of town visitor. AH out of
       town visitors shaH foHow the visitor application process in order to get
       approval for visiting privileges.

       Appmved out of town visitors may be allowed a one-time courtesy visit
       during normal visiting hours and days. Any visit after your courtesy visit
       MUST be on the illInates I'egUlarly scheclUlecl visiting clays.

       Durnlg the courtesy visit, the visitor must complete the visitor apphcation,
       be appl'ovecl ancl adcled to the inmates appl'ovecl vlsltol'ist befol'e any
       I'etUIU V ISltS.



       Attorneys and probation/parole officers may visit inmates fiom 8:00 am to
       8:00 pm any day of the week and must present the proper identification
       when visiting an lnnlate on official bUslness. Attorneys alld
       probation/parole ofHcers must contact the CCDOC legal department for
       any special requests regarding visitation of an inmate.

       Clergy, foreign consulate or a representative of the foreign consulate may
       visit an illnlate fl'oln 9:00 anl to 9:00 pin any day of the week and nlllst
       present the proper identification when visiting an inmate for non-contact
       visits. The consulate representative must contact the Sheriff's Office
       Consular Liaison prior to the visit.




                                                           CCSO Howard 0000165
                                        CHAPTER 9
                                         PROPERT%


The following items, referred to as compliant property, are stored by CCDOC:
   o    United States Currency
   o    Clothing
   o    Credit cards
   o    Transit cards
   o    Government issued identification cards
   o    One plain wedding band
   o    Personal keys
   o    Belt
   o    Shoelaces
   o    Prescription eyeglasses
   o    Prescription medication (name on prescription label must match subject's identification)
   o    Soft cover religious texts (e.g., Bible, Koran)
   o    I,egal documents with soft cover only

Your persoiial compliant property (items listed above that you were in possession ot) will be kept in
the CCDOC Clothing Room, located at 2700 S. California. If you are being discharged, you will be
escorted to the Clothing Room and your property will be returned. Upon transfer to another facility,
you wiII be provided an opportunity to designate someone to come to CCDOC and claim your
property. Property will be kept for 45 days after you leave CCDOC. After this time, if your
designated recipient has not claimed your property, it will be disposed of in accordance with
CCDOC policy.

Other property, such as cellular phones and jewelry, are referred to as non-compliant property and
will be in the possession of the agency that initially detained you. You must contact the agency
tliat initially arrested you to claim your non-compliant property items. If you were detained by
Cool- County Sheriff's Office staff. your non-conipliant property will remain at the court facility
where you were initially brought to for up to 60 days. After 60 days, your non-compliant property
will be transferred from the court facility to the Sheriff s Office Evidence and Recovered Property
Section, located at 1401 S. Maybrook Drive, Maywood. If you are discharged after 60 days from
your arrest date, you can contact the Evidence and Recovered Property Section at (708) 865-4M I.
The Cook County Sheriff's Office will only retain possession of your property for 45 DAYS
AFTER you liave been discharged or transferred from Cool- County Sheriff's Office custody. This
means ALL property must be claimed within 46 days of your Date of Discharge or Transfer from
CCSO Ciistody or it will be disposed of. You miist therefore contact the Cook County SheritY s
Office to make arrangements to retrieve your property within 45 days of your date of discharge or
transfer from Cook County Sheriff's Office Custody.


Releasing Personal Property

Personal Compliant Property (stored and catalogued at intake)

You may authorize an individual to retrieve your personal property. Upon the request of the
detainee, a CRW will assist in the release of personal property to another individual or agency.
You must sign a release form identifying the name and address of the person authorized to
receive the property. The receiving person must have valid picture identification with them when
they come to retrieve your personal property.




                                                                      CCSO Howard 0000166
Personal clothing can only be released upon shipment from CCSO custody to the person you
designated to receive it.

Upon transfer to another facility, compliant property wiH be kept in the Clothing Room for
45 days after you leave the CCDOC unlessretrievedbyadesi~oatedindividualasexplainedabove.
After this time it vviH be m a n a g e d inaccordance with CCDOC policy and will be disposed of.
For more information, caH the Property Office by telephone at (773) 674-5410. (773) 674-0110
for males or (773) 674-0044 for females are also available as secondary phone numbers.
Persoiial Cell Property (excess books, ntagazine, pictures, etc tliat you'e accumulated within your
cell vvhile incarcerated at CCDOC)

Should you begin to accumiilate an excess of the items (noted previoiisly in this book) permitted in
your ceH and wish to avoid these items potentially being taken from you due to rules violations, you
may be able to have the excess items released to a person of your designation from within the
community. Items from your cell cannot be placed in your Personal Compliant Property that was
catalogued upon intake. Should you vvish to release Personal Cell Property to a designated person
you should speak with a Correctional or Inmate Services Supervisor or CRW. Correctional staff
wiH be responsible for thoroughly searching your personal ceH property prior to releasing it to your
designated person. Any items deemed contraband and/or which you are not aHowed to have in
your possession within CCDOC custody wiH not be released and may result in you receiving a
disciplinary infraction.

I)nclaimed Clothing
Unclaimed personal clothing items shaH be placed in the Department's unclaimed clothing (poor
box) or donated.




 The Bond Office is located at 2700 S. California Avenue and is open every day of the
 week from 9:00 am to 9:00 pm, including holidays. The Bond Office accepts payment
 by cash, cashier's check, certified checks or credit card. The bond clerk must verify
 cashier's checks and certified checks v ith the bank. Checks shaH be made payable to:
 Clerk of the Circuit Court. Credit cards will be accepted in accordance with the
 guidelines set by the Circuit Court of Cook County. For more information regarding
 bond call (773) 674-3147. Should your family or loved one wish to expedite the bonding
 process they can email ccso.bonds@cookcountyil.gov before they come to the CCDOC.




                                                                      CCSO Howard 0000167
As an uunate in the CCDOC, you may be ehgible to participate in one of alternative
programs described below. Participation in most alternative programs require a court
order, therefore if you beheve you may be a candidate, contact your attorney.

       Community Corrections Program — Those programs that offer alternatives to
       rncarceratron mcludmg Electronrc Momtonng (EM), Sherrti" s Work Alternatrve
       Program (SWAP) and Vocational Rehabilitation Impact Center (VRIC). All
       participants are court ordered to these programs by their judge.

       Women's Residential Program (WRP) — A residential treatment program for
       women. that incorporates a gender specific trauma-informed integrated model of
       treahnent addressing mental health and substance abuse issues, as well as physical
       health concerns. All participants in the Women" s Residential Program are court
       ordered to the program by their judge. Individuals court-ordered to the program
       must have documentation supporting a substance use diagnosis.

       Men's Residential Program (Impact Program) — A secure residential drug
       treahnent program for men that offers a variety of programs aimed at breaking
       the cycle of addiction and discouraging future criminal behavior. All participants
       in the Men's Residential Program are court ordered to the program by their judge.
       Individuals court-ordered to the program must have documentation supporting a
       substance use cliagnosls.

       Mental Health Transition Center       (~TC) — A voluntary program intended to
       assist individuals on the mental health and medical caseload. This community
       support system is an effort to strengthen your transition into the conununity and
       long term recovery plan, ultimately reducing recidivism. The program offers a
       variety of services including substance abuse and mental health treatment,
       vocational skills training, and educational services. Enrollment in the program is
       subject to meeting specifrc criteria. Interest in enrollment can be made via request
       shp, through your CRW.

       Sheriff s Anil-Violence Effort (SAVE) — The purpose oi the SAVE program rs
       to help you learn new ways to understand the consequences of violence,
       maintain safety in the community, manage conflict, improve personal
       relationships, gain independence. and increase pride and life skills. This is
       achieved through intensive group programming, which includes individual
       counseling, group counsehng, and intensive case management that will continue
       upon your discharge from CCDOC. The SAVE program is for Ig-24 year olds
       vvho are classified as minimum and medium security, charged v, ith a felony and
       are from the most violent neighborhoods in Chicago. Enrollment in the program
       is subject to meeting specific criteria. Interest in enrollment can be made via
       request slip, through your CRW.




                                                               CCSO Howard 0000168
        Printed interne iiy by


  pgJ              PRIIITlrre


2017,   Caak Caunty Gavernment




                                 CCSO Howard 0000169
